Wiswell, J.
This bill in equity is brought to tbe law court upon report of bill, answer and proofs.
Tbe parties are owners of adjoining lots of land on tbe southerly side of Main Street in tbe city of Lewiston. On each lot there is a three-story frame building occupying nearly tbe entire width of tbe lot; tbe fronts of tbe first story of tbe two buildings are substantially on a line and within two or three inches of tbe street limit. Tbe complainant occupies tbe whole of bis building as a furniture store; tbe first story of tbe defendant’s building is used as a plumber’s shop, — tbe upper two stories as tenements. Tbe defendant’s building, above tbe first story, has a circular front, nearly tbe entire width of tbe building, which projects, in tbe centre, about two and one-half feet over tbe street line; tbe lowest part of tbe projection is from twelve to thirteen feet above tbe sidew;alb.
It is alleged in tbe bill tbat this projection is a nuisance, tbat tbe complainant is specially injured thereby, in tbat tbe view from tbe upper stories of bis building has been to some extent shut off, and that tbe front of bis upper stories, where be bad previously *309been accustomed to display his wares and merchandise, cannot be seen by persons passing along certain portions of the street, and that thereby he has been injured in his business. He, therefore, asks this court to grant a mandatory injunction, to compel the defendant to remove the alleged nuisance and to perpetually enjoin him from maintaining the same in the future.
We do not think that the complainant’s case is one which calls for the interference of the chancery court by granting the relief prayed for. The injunction asked for is not to prevent the creation of a nuisance, but to compel its removal and to enjoin its continuance. The defendant’s building had been erected and completed in the manner described before the commencement of these proceedings.
“When the alleged nuisance is prospective and threatened, a court of equity may interfere to prevent its being brought into existence. When what is claimed to be a nuisance already exists, the general rule is, that the fact that it is a nuisance must be established by a suit at common law before a court of equity will interfere to abate.” Varney v. Pope, 60 Maine, 192. This has always been the doctrine in this State. Porter v. Witham, 17 Maine, 294; Jordan v. Woodward, 38 Maine, 423; Morse v. Machias Water Power Co., 42 Maine, 119.
It is true that this general rule is subject to exceptions. In cases of pressing or imperious necessity, or where the right is in danger of being injured or destroyed, or there is no adequate remedy at law, equity will interfere. Lockwood Co. v. Lawrence, 77 Maine, 297. But, we do not think that the complainant has shown a case which comes within the exceptions to the rule. There can be no pressing nor imperious necessity for relief by injunction. There is no danger of irreparable injury, nor of his right being destroyed. If the condition and position of the defendant’s building has created a private nuisance or a public nuisance, from which the complainant has suffered a special and particular injury, he has a plain and adequate remedy at law. Although the condition complained of is a continuing one, that need not cause a multiplicity of suits nor vexatious litigation, because if he should establish at law that the nuisance exists, that *310is tbat tbe condition above described is a nuisance wbicb causes bim special and particular injury, be would tiren be entitled to tbe relief tbat be now asks for.
As was said in Haskell v. Thurston, 80 Maine, 129, this court has always, “ considered the remedy by injunction an extraordinary remedy, and only to be used when it is evident that the ordinary remedy at law will not afford adequate relief.”
Tbe entry will therefore be,

Bill dismissed with costs for the defendant.